DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, 24, 31 in the reply filed on 4/05/2022 is acknowledged. 

Claims 17, 24, and 31 are allowable. The restriction requirement amount Groups I-IV , as set forth in the Office action mailed on 3/21/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/21/2022 is withdrawn.  Claims 18-23, 25-30, 32-36, directed to Groups II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	Information disclosure statement filed 3/01/2021 has been considered.

Drawings
The drawings were received on 9/30/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 8, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2006/0062519 to Kish, Jr. et al. (hereinafter “Kish”).
	Referring to claim 1, Kish teaches an on-chip heater of an optical phase modulation device to induce a desired optical phase change in the optical phase modulation device (para [0114]- Reference is now made to FIG. 1 wherein there is shown an example of an embodiment of this invention comprising TxPIC chip 10 utilizing wavelength tuning elements for tuning the modulated source grid with the multiplexer grid, which are shown in FIG. 1 as thermal tuning elements ... Other wavelength tuning elements include: adding multiple sections to the laser and varying the current in each section (including, phase tuning, which is the provision of a phase section in a DFB or DBR laser), vernier tuning where the best passband response is chosen from multiple outputs of the optical multiplexer), the on-chip heater comprising: a heater circuit (14) including a heater resistance which induces an optical phase change in the optical phase modulation device (para [0118]-Associated with each DFB laser 12 is a temperature changing elements 14(1) ... 14(N). Elements 14 may be comprised of a strip thin-film heater formed on adjacent sides of the DFB laser stripe as shown in FIG. 1, or the heater elements 14 may be formed as u-shaped strips as shown in FIG. 19 surrounding DFB laser 12; para [0120]- They can be a resistive heater strip formed along either side of a DFB laser source, formed along both sides of each DFB laser source and connected to the same current source); and a heater power controller (para [0156]- Also shown in FIG. 6 is the control for monitoring and adjusting the temperature of TxPIC 101 within package 102 via TEC unit 104) operatively coupled to the heater circuit to monitor an electrical characteristic of the heater circuit and to control an input current to the heater circuit, the input current of the heater circuit being set based on the monitored electrical characteristic and a target value corresponding to the desired optical phase change (para [0163]- Monitor 330 provides differential output signal from the signal on waveguide 304 which is provided to a pair of photodetectors employed in the feedback loop from monitor 130 to controller 132, via line 130, to heater control circuit 158 to adjust and stabilize the wavelength generated by each laser source 108 to a standardized wavelength grid. In the case here, as well as in all other case of such monitoring systems, this wavelength adjustment is accomplished with respect to temperature changes imposed upon each of the laser source 108 via its respective heater 111 (1) ... 111 (N) or other wavelength tuning element. However, it should be understood that other laser imposed changes can be utilized, such as current and voltage changes, phase changes; para [0124]- Thus, these heater elements are provided with driving current to either increase or decrease their temperature).

	Referring to claim 4, Kish teaches the on-chip heater of claim 1. Kish further teaches wherein the monitored electrical characteristic and the target value corresponding to the desired optical phase change are evaluated to determine if the input current to the heater circuit should be altered to cause the induced optical phase change to equal the desired optical phase change (para [0136]- As shown by the diagram in FIG. 11, under the control of wavelength control system 30 and electrically connected modulator current drivers 52 via lines 51 and electrically connected laser heaters 14 via lines 53(1 ) ... 53(N), a dual feedback loop is created from wavelength tuning DFB lasers 12 through operating temperature changes provided by both heaters 14 and current changes to the current bias of the drivers. As shown in FIG. 11, the monitored wavelengths via optical spectrum monitor 28 are compared at 37 to the designated laser source operating 1, wavelengths as stored in memory 32. If the wavelength comparison is not a match at 39, then a determination is made if there is a significant error, indicated at 41, i.e., whether there is a sufficient deviation from the desired grid wavelength to require a change in the operational or emission wavelength operation of the laser source. If no, then no correction is made, as indicated in FIG. 11 ... Note that a similar scheme may be employed for externally modulated sources, wherein the coarse tuning occurs via heaters or phase tuning of the laser and fine tuning occurs by the average current in the laser source).

	Referring to claim 8, Kish teaches the on-chip heater of claim 1. Kish further teaches wherein the input current of the heater circuit is a digital current code and the heater circuit includes a heater digital-to-analog converter (DAC) configured to provide a current to flow through the heater resistance based on the digital current code (para [0129]- A lookup table is utilized in memory 32 as to temperature changes related to DFB operational wavelengths, which values are compared to the current operational wavelengths to provide signals, TLN, to temperature changing elements 14, via digital-to-analog converters 32(1 ) ... 32(N) to heater current drivers 34(1 ) ... 34(N) to provide current signals to the respective heater elements 14 of DFB laser resources 12(1 ) ... 12(N) correcting for changes in laser operating wavelengths from desired wavelengths in the standardized grid. Also, wavelength monitoring system 30 provides the plurality of current ·, control signals, IC, along lines 51 to laser source drivers 54 via digital-to-analog converters 56).

	Referring to claim 11, Kish teaches a method of controlling an optical modulation device to induce a desired optical phase change of the optical modulation device (para [0114]- Reference is now made to FIG. I wherein there is shown an example of an embodiment of this invention comprising TxPIC chip 10 utilizing wavelength tuning elements for tuning the modulated source grid with the multiplexer grid, which are shown in FIG. 1 as thermal tuning elements ... Other wavelength tuning elements include: adding multiple sections to the laser and varying the current in each section (including, phase tuning, which is the provision of a phase section in a DFB or DBR laser), vernier tuning where the best passband response is chosen from multiple outputs of the optical multiplexer), the method comprising the steps of: providing a first current command to a heater circuit to alter a temperature of a heater resistance of an optical modulation device (para [0118]-Associated with each DFB laser 12 is a temperature changing elements 14(1 ) ... 14(N). Elements 14 may be comprised of a strip thin-film heater formed on adjacent sides of the DFB laser stripe as shown in FIG. 1, or the heater elements 14 may be formed as u-shaped strips as shown in FIG. 19 surrounding DFB laser (12); monitoring an electrical characteristic of the heater resistance (para [0163]- monitor 130 to controller 132, via line 130, to heater control circuit 158 to adjust and stabilize the wavelength generated by each laser source 108 to a standardized wavelength grid); determining th.at the monitored electrical characteristic indicates that a first optical phase change different from the desired optical phase change is being induced in the optical modulation device (para [0163] - Monitor 330 provides differential output signal from the signal on waveguide 304 which is provided to a pair of photodetectors employed in the feedback loop from monitor 130 to controller 132, via line 130, to heater control circuit 158 to adjust and stabilize the wavelength generated by each laser source 108 to a standardized wavelength grid. In the case here, as well as in all other case of such monitoring systems, this wavelength adjustment is accomplished with respect to temperature changes imposed upon each of the laser source 108 via its respective heater 111(1 ) ... 111(N) or other wavelength tuning element. However, it should be understood that other laser imposed changes can be utilized, such as current and voltage changes, phase changes); and in response to the determination that the first optical phase change is being induced, providing a second current command to the heater circuit, the second current command being different than the first current command (para [0163]- Monitor 330 provides differential output signal from the signal on waveguide 304 which is provided to a pair of photodetectors employed in the feedback loop from monitor 130 to controller 132, via line 130, to heater control circuit 158 to adjust and stabilize the wavelength generated by each laser source 108 to a standardized wavelength grid. In the case here, as well as in all other case of such monitoring systems, this wavelength adjustment is accomplished with respect to temperature changes imposed upon each of the laser source 108 via its respective heater 111 (1) ... 111 (N) or other wavelength tuning element. However, it should be understood that other laser imposed changes can be utilized, such as current and voltage changes, phase changes).

Referring to claim 12, Kish teaches the method of claim 11. Kish further teaches wherein the second current command alters the optical phase change of the optical modulation device towards the desired optical phase change (para [0114]- Reference is now made to FIG. 1 wherein there is shown an example of an embodiment of this invention comprising TxPIC chip 10 utilizing wavelength tuning elements for tuning the modulated source grid with the multiplexer grid, which are shown in FIG. 1 as thermal tuning elements ... Other wavelength tuning elements include: adding multiple sections to the laser and varying the current in each section (including, phase tuning, which is the provision of a phase section in a DFB or DBR laser)).

Referring to claim 13, Kish teaches the method of claim 11. Kish further teaches wherein the step of determining that the monitored electrical characteristic indicates that the first optical phase change being induced in the optical modulation device is different from the desired optical phase change (para [0136]- As shown by the diagram in FIG. 11, under the control of wavelength control system 30 and electrically connected modulator current drivers 52 via lines 51 and electrically connected laser heaters 14 via lines 53(1) ... 53(N), a dual feedback loop is created from wavelength tuning DFB lasers 12 through operating temperature changes provided by both heaters 14 and current changes to the current bias of the drivers. As shown in FIG. 11, the monitored wavelengths via optical spectrum monitor 28 are compared at 37 to the designated laser source operating wavelengths as stored in memory 32. If the wavelength comparison is not a match at 39 ... wherein the coarse tuning occurs via heaters or phase tuning of the laser and fine tuning occurs by the average current in the laser source) includes the steps of: determining a first value based on the monitored electrical characteristic (para [0136)- As shown in FIG. 11, the monitored wavelengths via optical spectrum monitor 28); comparing the first value to a target value, the target value being representative of the desired optical phase change (para [0136]- As shown in FIG. 11, the monitored wavelengths via optical spectrum monitor 28 are compared at 37 to the designated laser source operating wavelengths as stored in memory 32); and when a difference between the first value and the target value has a first characteristic, determine that the first optical phase change is being induced (para [0136]- If the wavelength comparison is not a match at 39, then a determination is made if there is a significant error, indicated at 41, i.e., whether there is a sufficient deviation from the desired grid wavelength to require a change in the operational or emission wavelength operation of the laser source).

Referring to claim 14, Kish teaches the method of claim 13. Kish further teaches wherein the first characteristic is that a magnitude of the difference exceeds a threshold (para [0134]- Reference is now made to FIG. 1B which is for the purpose of explaining the direct modulation of the array DFB laser 12(1) ... 12(N). FIG. 1 B shows the intensity in terms of power versus current for laser modulation. DFB lasers, in general, are limited by the maximum current density that they can be driven at, which is indicated at 27 in FIG. 1 B. The modulation along the current curve is designated as .I SWING at 35 and is modulation between some maximum value, I BIAS-MAX at 29, and some minimum value, I BIAS-MIN at 31 where the latter is above the lasing threshold of the laser).
Referring to claim 16, Kish teaches the method of claim 11. Kish further teaches wherein the first current command is a digital current code (para [0129]-A lookup table is utilized in memory 32 as to temperature changes related to DFB operational wavelengths, which values are compared to the current operational wavelengths to provide signals, TLN, to temperature changing elements 14, via digital-to-analog converters 32(1) ... 32(N) to heater current drivers 34(1) ... 34(N) to provide current signals to the respective heater elements 14 of DFB laser resources 12(1) ... 12(N) correcting for changes in laser operating wavelengths from desired wavelengths in the standardized grid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish in view of US Patent Application Publication US 2016/0161676 A1 to Morton et al. (hereinafter “Morton”).
Referring to claim 2, Kish teaches the on-chip heater of claim 1. Kish does not teach wherein the monitored electrical characteristic is a monitored voltage of the heater circuit. Morton, related generally to temperature control for a time delay chip (abstract), discloses that the monitored electrical characteristic is a monitored voltage of the heater circuit (para [0027]- This could be as simple as monitoring the resistance of the heater for that element, which varies with temperature, e.g. for a specific voltage applied to the heater element the current can be measured on the circuit board and the voltage and current values used to deduce the temperature of the heater and the microresonator itself). It would have been obvious to one of ordinary skill in the art before the filing date of the present invention to include the monitored voltage of Morton with the on-chip heater of Kish to improve the performance of the chip (Morton, para [0025]- Consider an initial ambient temperature, T1, where the two sets of resonances are aligned around the operating wavelength of the system, as seen in FIG. 6, 630. As the system utilizing the delay, e.g. a phased array system, requires the delay to be changed relatively quickly, e.g. at 10 kHz, new delay values will be used to calculate new microresonator wavelengths for the two sets of microresonators, which will be used to calculate new heater values (e.g. voltages) to be applied to each microresonator heater. In this case, every 100 microseconds new heater voltages will be used to move the resonances of each microresonator to the correct wavelength).
Regarding claims 3, 5, 15, although Morton does not explicitly disclose that the monitored voltage is a voltage drop across the heater resistance, such voltage drop necessarily occurs when the current is applied to the heater resistance in the manner taught by Kish. Therefore, the modification of the invention of Kish in view of Morton to have the voltage monitored in the manner claimed, would also necessarily include monitoring the voltage drop across the heater resistance in the manner claimed in the present application.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish in view of US Patent Application Publication US 2013/0148920 A1 to Kissa (hereinafter “Kissa”).
Referring to claim 10, Kish teaches an optical phase modulation device (para [0114]- Reference is now made to FIG. I wherein there is shown an example of an embodiment of this invention comprising TxPIC chip 10 utilizing wavelength tuning elements for tuning the modulated source grid with the multiplexer grid, which are shown in FIG. 1 as thermal tuning elements ... Other wavelength tuning elements include: adding multiple sections to the laser and varying the current in each section (including, phase tuning, which is the provision of a phase section in a DFB or DBR laser), vernier tuning where the best passband response is chosen from multiple outputs of the optical multiplexer), comprising: an input waveguide (para [0141]- associated heaters 14(1) ... 14(8) with their light outputs coupled to input space region 60 of AWG 16 via passive waveguides 57); a reference arm waveguide optically coupled with the input waveguide (para [0141]- AWG 16 includes input space region 60 and output space region 63 between which is a plurality of waveguide arms 62(1 ) ... 62(8) of differing lengths); an output waveguide (para (0169)- Multiple outputs on waveguides 118X from AWG 118 to photodiodes 116(1) ... 116(N) function as demultiplexed signal channel waveguides to these photodetectors in the defined chip portion); and a heater including: a heater resistance positioned to modulate light traversing the phase modulated arm waveguide (para (0120)- With reference to heater elements 14(1) ... 14(N) illustrated in FIG. 1, these heater elements may also take on several different types of geometric configurations, some of which are illustrated in FIGS. 19-21. They can be a resistive heater strip formed along either side of a DFB laser source, formed along both sides of each DFB laser source and connected to the same current source, or formed as a u-shaped resistive strip encompassing one end of the DFB laser structure at the device surface and electrically and thermally connecting the adjacent parallel resistive side strips together), a heater circuit operatively coupled to the heater resistance to provide a current to the heater resistance (para [0165)- Also shown in FIG. 6 is the control for monitoring and adjusting the temperature of TxPIC 101 within package 102 via TEC unit 104. Thermistor 103 is attached to TxPIC chip 101 to monitor its temperature and is coupled to current source 142 via line 141 and ground via line or ground point 139. Also, thermistor 103 is connected as one input to OP AMP 144. The inputs 141 and 143 of OP AMP 144 respectively receive a signal representative of the current temperature of TxPIC chip 101 via thermistor 103 and the desired or predetermined temperature provided from the system controller via temperature control digital-to-analog converter (DAC) circuit 140 via line 143), and a heater power controller which based on a monitored electrical characteristic of the heater resistance controls the current provided by the heater circuit to the heater resistance (para [0165]- Also shown in FIG. 6 is the control for monitoring and adjusting the temperature of TxPIC 101 within package 102 via TEC unit 104. Thermistor 103 is attached to TxPIC chip 101 to monitor its temperature and is coupled to current source 142 via line 141 and ground via line or ground point 139. Also, thermistor 103 is connected as one input to OP AMP 144. The inputs 141 and 143 of OP AMP 144 respectively receive a signal representative of the current temperature of TxPIC chip 101 via thermistor 103 and the desired or predetermined temperature provided from the system controller via temperature control digital-to-analog converter (DAC) circuit 140 via line 143). 
Kish does not teach a phase modulated arm waveguide optically coupled with the input waveguide and wherein the output waveguide is optically coupled to the reference arm waveguide and the phase modulated arm, waveguide.  Kissa, related generally to optical phase modulators (abstract), teaches a phase modulated arm waveguide optically coupled with the input waveguide (para [0046]- Waveguide portions exhibiting electro-optical response drifts of opposite signs can be used to reduce response drifts in any waveguide-based electro-optical device. By way of another example, referring to FIG. 8, a Y-branch Dual Phase Modulator (YBDPM) 88 includes the optical phase modulators 76A and 768); and wherein the output waveguide is optically coupled to the reference arm waveguide and the phase modulated arm waveguide (para [0046]- The YBDPM 88 includes the input port 73, the input spatial filter 74, the Y-splitter 75, two phase modulators 76A and 768, two output spatial filters 78A and 788, and two output ports 79A and 798 coupled to the output spatial filters 78A and 788, respectively. The optical waveguide portions 81 and 82 are stitched at the stitch points 83. Both optical waveguide portions 81 and 82 and the stitch points 83 are disposed in gaps between the electrodes 85 and 86. Due to the electro-optical response drifts in the optical waveguides portions 81 and 82 compensating each other as explained above, the overall variation of Vpi of the top and bottom optical phase modulators 76A and 768 of the YBDPM 88 over frequency and temperature is considerably lessened). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to include the waveguide connection of Kissa with the optical phase modulation of Kish to improve temperature control (Kissa, para [0046]- Due to the electro-optical response drifts in the optical waveguides portions 81 and 82 compensating each other as explained above, the overall variation of Vpi of the top and bottom optical phase modulators 76A and 768 of the YBDPM 88 over frequency and temperature is considerably lessened).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an on-chip heater comprising a heater circuit and a heater power controller is known in the art. However, none of the prior art fairly teaches or suggests such an on-chip heater, wherein the monitored voltage is multiplied by the input current to provide a monitored power of the heater resistance, the target value is a target power values and the monitored power is compared to the target power value, in the manner currently claimed in the present application.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an on-chip heater comprising a heater circuit and a heater power controller is known in the art. However, none of the prior art fairly teaches or suggests a heater power controller comprising an analog-to-digital converter (ADC) configured to convert the monitored voltage drop across the heater resistance to a digital voltage code; a digital multiplier configured to multiply the digital voltage code with the digital current code to generate a heater power code; and a bidirectional counter configured to update the digital current code to regulate power dissipated by the heater resistance based on a comparison of a reference power code and the heater power code, in the manner claimed in the present application. Further, none of the prior art fairly teaches or suggests a method of operating such a heater power control, including converting a voltage across a heater to a digital voltage code; multiplying the digital voltage code with a digital current code to generate a heater power code; comparing the heater power code to a reference power code to regulate the digital current code; and inputting the digital current code to a heater digital-to-analog converter (DAC) to control a current to flow through the heater, in the manner claimed in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2010/0247029 A1 discloses a prior art thermally controlled optical device comprising a silicon substrate (110 in Fig. 1) having a heater element (124 in Fig. 1) disposed thereon for thermally inducing phase shift in an optical waveguide (paragraph [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874